*288ON APPLICATION FOR REHEARING.
McCARTY, J.
Counsel for appellant have filed a petition for a rehearing, ■in which they assert that the, prevailing opinion contains misstatements of facts and a misapplication of the law to the facts. The first assignment of error in that regard is directed to what is said in the prevailing opinion' regarding Levedahl & Jackson being independent 'contractors. It is there said: “There can be no question but what Levedahl & Jackson were independent contractors.” Counsel for appellant, in their brief and during the oral argument of the ease before this court, contended, and they again reiterate in their petition for a rehearing, that Levedahl & Jackson were independent contractors. This was conceded by respondent. This assign-' ment is therefore wholly without merit. Counsel have not made, nor have they attempted to make, any argument in support of this ground, which they classify as “subdivision. 1 of our (their) specifications of error on this particular,” They merely set forth in detail the evidence tending to prove what this court found and what both parties concede to be the fact.
Counsel, in support of what they claim to be the “second misstatements of fact made by the court and assigned as error,” refer to the testimony of Emmett as set forth in the statement of facts preceding the opinion, and then proceed to quote from his testimony as follows:
‘ ‘ Two men appeared to be on the roof at the northeast corner of the substation building. I afterwards learned that the two men I saw in the position I have indicated were Mr. Jackson and Mr. Lawrence Hogge, the man who was killed. I saw Mr. Jackson go towards the west side of the building, and Mr. Hogge was about six feet away from him, when all at once Mr. Hogge bust into flames. ’ ’
Counsel, after making the foregoing quotation, proceed as follows:
“Taking the court’s version or account of the transaction, Hogge was six feet from Jackson when he burst into flames. With all due respect to the court we insist that Mr. Emmett does not say so.” (Italics ours.)
*289Counsel’s assertion that our version of the transaction referred to by Emmett is that "Hogge was six feet from Jackson when he burst into flames” is not borne out or supported by anything said in the opinion. A casual reading of the opinion will show that this statement of counsel is no less rash than their position wherein they declare in one breath that Emmet testified to a certain fact, and in the next breath deny that he gave any such testimony. In stating the facts we say:
"Hogge was working near the northeast corner of the building, and Roy Jackson about midway between the northeast and northwest corners of the building. About the time that defendant Jackson descended the ladder, Hogge left the place where he had been working.”
We venture no opinion whatever as to the exact or approximate distance between these two men when the accident occurred.
One defense interposed by appellant was that of contributory negligence. It was contended that Hogge was "fooling with the apparatus belonging to defendant railway company to see whether or not its lines were insulated; that he was actuated by mere idle curiosity and was simply an intermed-dler,” etc. Failing to find any evidence in the record to support this contention, we said:
"His (Hogge’s) movements and what he said just prior to the time he received the shock that caused his death, so far as known, are related and described by the witnesses Roy Jackson and J. H. Emmett. ’ ’
We there set forth the substance of Jackson’s testimony on this point and the testimony of Emmett hereinbefore mentioned, not for the purpose of showing that the distance between Jackson and Hogge was six feet when the accident occurred, but for the purpose of showing that the jury were justified in finding against appellant on the question of contributory negligence. Considering the circumstances under which Emmett saw Hogge in connection with the testimony of Roy Jackson, it might be contended with much force that Emmett may have been, and probably was, mistaken as to the distance Hogge was from J. H. Jackson at the time the accident *290occurred. We have not expressed, nor do we now venture, an opinion as to the exact or approximate distance these men were apart when Hogge came in contact with the fatal current that caused his death. Counsel, in their oral argument before this court contended, and in their brief they say, that:
‘ ‘ There was no proof that defendant railway company knew, or bjr the exercise of even extraordinary diligence could have known, that the employers of plaintiff’s intestate, and plaintiff’s intestate himself, were going to invade its premises at the time and in the manner testified to upon the day of the accident. ’ ’
In answer to this contention, we said in the opinion that:
“The president of the railway company, who was also a director of the light company, ‘knew it (the work) was to be done.’ ”
This is charged up as a third “misstatement of facts.” It is pointed out that we were in error in stating that Mr. Bam-berger was a director in the light company. The opinion should have read that he “was also a stockholder of the light company,” and we have corrected the'opinion so as to show the fact. The undisputed evidence shows that Mr. Bamberger was a stockholder of the light company and was present at a meeting of the directors of the company when a resolution containing substantially the same matter as is contained in the contract entered into between the two companies for the remodeling of the substation building was passed by the directors authorizing the execution of the contract on behalf of the company by the president and secretary. The resolution, which is in evidence, recites, among other things, that:
“Whereas, the Salt Lake & Ogden Railway Company, through its president, Honorable Simon Bamberger, has offered to lease * * * six feet of ground, together with its interests in the alley and the necessary support of the north wall of the present substation building * * * to the Merchants’ Light & Power Company,” etc.
It is therefore idle for counsel to conten^, that appellant had no notice that the contractors and their employees “were going to invade its premises” for the purpose of doing the work con*291templated by the lease or contract entered into between the two companies.
Counsel assert that:
“The court in the majority opinion finds as a fact that Hogge was a young * * * man inexperienced in matters pertaining to electricity and electric wires. ’ ’
This is error. What we said, as the opinion shows, was this:
“While it may be inferred from the evidence that he knew or had reason to believe that the wires mentioned were charged with electricity, and that he,-in a general way, knew of the danger of coming in contact with wires carrying heavy currents of electricity, there is no evidence whatever tending to show that he knew, or should have known, that these particular wires were carrying heavy currents. ’ ’
But why complain? Counsel, in their brief on petition for a rehearing, refer to Hogge as a “young and inexperienced workman, unacquainted with the uses of electricity.”
5, 6, 7 Counsel are somewhat prolific in their assertions that the trial court was biased and exhibited its bias during the progress of the trial to such an extent as to deprive their client of a fair and impartial trial. This contention is based upon one ruling and a certain remark made by the court in connection with the ruling. Counsel for appellant, in order to show what knowledge, if any, Hogge possessed of the danger of coming in contact with wires charged with electricity, on cross-examination of the plaintiff Orenne Hogge, elicited the following testimony:
“My husband was a strong, able-bodied man. His hearing and eyesight were good. He was perfect in all of his physical. faculties so far as I know. His mental faculties good, absolutely all right. He was possessed of the usual knowledge that a young man of 20 years would have. * * * I have a brother who was living at my father’s home during the time Mr. Hogge and I lived there, and he had also come in contact with electric wires some two years before. He resided there all the time we resided there. He was crippled as a result of coming in contact with high-tension wires, and is still a cripple. My husband knew he was a cripple, and I suppose he knew what caused it. Everybody knew it, espe-*292daily members of our own family. Q.. At any rate, Mr. Hogge knew this brother quite well, did he not ? A. He knew him, yes. Q. Saw him every day ? A. Saw him. He didn’t see his burns, never. Q. But he saw him every day ? A. He saw him after work at night; yes, sir. Q. And all lived in the same house ? A. Yes, sir. Q., Met, I take it, around the family table at least once or twice a day?” Counsel for Plaintiff: “Now I object to that. I can see no competency or relevancy in that cross-examination.” The Court: “You are not trying to show that he knew anything about the wires that he came in contact with?” Counsel for Appellant: “That is true; if the court please. * * The Courtr “You are attempting to show that he was acquainted, saw some one who had been injured two years before?” Counsel for Appellant: “And knew the effects of coming in contact with electric wires.” The Court: “Objection may be overruled.” Counsel for Plaintiff: “Give me an exception. I don’t care much about it.” Counsel for Appellant: “Then don’t except.” The Court: “I don’t think it shows much, but for what it does show— ” Counsel for Appellant: “We shall except to the remarks of the court. ’ ’ The Court: 1 ‘ Then I shall sustain your objection.” Counsel for Appellant: “Now, then, we ask the stenographer to take down all the court’s different rulings and his present remarks. We take an exception to the ruling of the court.’’ The Court: “I take it that the stenographer understands his duties, gentlemen.” Counsel for Appellant: “T take it, your honor, we want to take our exception, and if the court wants to be wishwashy, back and forth from one side to the other — ” After some further remarks by the court and repeated exceptions noted by counsel, the court replied: “You may proceed. The testimony will be excluded. You may take all the exceptions you want.”
Counsel, in their original brief, claim that the foregoing shows bias on the part of the court, and that the remarks of the court were prejudicial to the rights of appellant. In their reply brief counsel “disclaim any intentional' impertinence * # * or desire to reflect” on the court, and they suggest that what was said was in the heat of the trial and ‘ ‘ ardor of argument,” and say: “If we have offended, we are very *293sorry and tender an apology in absolute good faith.” The court was right in sustaining the objection. In view of the testimony already given by the witness, to which there was no objection, the question of whether she and her husband “met around the table” of the elder Hogge ‘.‘once or twice a day” was wholly immaterial. As the court remarked, it did not “amount to anything.” It did not prove, or tend to prove, any issue in the case. And it is evident from the character of the testimony already given by the witness that the question was not asked for the purpose of testing the memory or veracity, or showing bias of the witness. Nor do we think the remark of the court was error. While the statement of counsel that the court was “wish-washy” was improper and contemptuous, yet, in view that counsel in their brief disclaimed any intentional disrespect for the court, we decided not to consider the assignment of error based on that part.of the record under consideration, and thereby avoid perpetuating it in the opinion. Counsel’s persistence in referring to and charging error because of the remarks and ruling of the court in that particular has impelled us to consider the assignment based thereon.
We are clearly of the opinion that the petition should be, and the same is, denied.